USDC SDNY

 

DOCUMENT
ELECTRONICALLY FILED
DOC#:
UNITED STATES DISTRICT COURT DATE FILED: _|=I 5-20 _
SOUTHERN DISTRICT OF NEW YORK
x
KAREEM WALLACE, :
Plaintiff,
1:18-cv-9468 (ALC)
-against-
ORDER
CORRECTION OFFICER HAMER, et al,
Defendants.
x

 

ANDREW L. CARTER, JR., United States District Judge:

On May 9, 2019, Defendants filed a letter with this Court requesting a pre-motion
conference on an anticipated motion to dismiss this action pursuant to Fed. R. Civ. P. 16(f) and
41(b). Per this Court’s Individual Rules, upon the filing of such a letter motion, the opposing party
must within three business days submit a letter, not to exceed three pages, setting forth its position.
Accordingly, Plaintiff, is ORDERED to respond to Defendant’s letter motion by J anuary 20, 2020,

indicating its position on Defendants’ contemplated motion.

SO ORDERED. / (La Qo

Dated: January 13, 2020
New York, New York . ANDREW L. CARTER, JR..
United States District Judge

 

 

 
